Citation Nr: 1646296	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  15-18 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to November 15, 2000 for service connection for vertigo.  


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to July 1962.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the RO.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran filed a claim of entitlement to service connection for vertigo prior to November 15, 2000.  


CONCLUSION OF LAW

The criteria for an effective date earlier that November 15, 2000 for a grant of entitlement to service connection for vertigo have not been met.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(1) (2015)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an effective date prior to November 15, 2000, for a grant of service connection for vertigo.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Generally, the effective date of an award of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

On May 30, 1995, the VA received the Veteran's VA Form 21-526 claiming entitlement to service connection for a hearing loss disability and tinnitus.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  In an accompanying statement, the Veteran reported that he was unsteady on his feet.  However, he clearly delineated a hearing loss disability as "Claim A," and tinnitus as "Claim B" as the disabilities for which he was seeking service connection.  There is no evidence to suggest that he was applying for service connection for a disability manifested by dizziness other than as a manifestation of his hearing loss disability and tinnitus.  Had he wished to file a claim for vertigo, he knew how to do so.  Indeed, in May 1995, in addition to a hearing loss disability and tinnitus on VA Form 21-526, he filed claims of entitlement to service connection for skin disease and for posttraumatic stress disorder.  That he did not claim entitlement to service connection for vertigo is evidence against a finding that he intended to file a claim of service connection for that disorder.  Approximately two weeks after filing his claims, the Veteran appointed a service organization to represent him before the VA.  

In October 1995, VA denied entitlement to service connection for a hearing loss disability, tinnitus, a skin disorder, and posttraumatic stress disorder.  The Veteran appealed those decisions to the Board.  On several occasions during the appeal, the Veteran continued to report dizziness in conjunction with his hearing loss disability and tinnitus.  However, there was no evidence of intent to file service connection for vertigo; and on VA Form 21-4138, dated in December 1998, the Veteran withdrew his claims of entitlement to service connection for a hearing loss disability, tinnitus, and a skin disorder.  

On VA Form 9, received in June 2015, the Veteran remembered the withdrawal on the December 1998 VA Form 21-4138 as being illegible and that the service officer filling it out was unintelligible.  The Veteran stated that he had no idea what he was being told to sign and had never intended to withdraw his appeal.  However, the Veteran's memory of an occurrence 17 years earlier is outweighed by the written withdrawal he made at the time.  See, e.g., Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the appellant.).  There was no evidence on file at the time that he did not understand what he was signing or that he was, otherwise, incompetent to understand the effect of his actions.  Indeed, he made a conscious choice to continue the appeal with respect to an issue of service connection for PTSD.  Under such circumstances, the Board finds no reason to suggest that the Veteran wished to continue his appeal with respect to service connection for a hearing loss disability or tinnitus.  Most importantly, there was no indication in 1998 that the appellant was claiming entitlement to service connection for vertigo.  

The Veteran made no further mention of dizziness or vertigo until November 15, 2000, when he attempted to reopen claims of entitlement to service connection for hearing loss and tinnitus.  With that document, for the first time, was medical evidence pertaining to care for dizziness or balance problems.  

In light of the foregoing, and in the absence of any evidence of an intent to file a claim of entitlement to service connection for vertigo between December 1998 and November 15, 2000, the Board finds the preponderance of the evidence against an effective date for service connection for vertigo, prior to November 15, 2000.  Accordingly, an earlier effective date is not warranted, and the appeal is denied.


ORDER

Entitlement to an effective date prior to November 15, 2000 for a grant of service connection for vertigo is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


